297 Ga. 144
FINAL COPY


      S15Y1040. IN THE MATTER OF KIMBERLY L. COPELAND.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Respondent Kimberly L. Copeland (State Bar No. 186783),

pursuant to Bar Rule 4-227 (b) (2), in which she seeks to resolve two

grievances, both of which relate to her former representation of the same client,

arising from two traffic accidents involving the client that took place in

February and March of 2009. In her petition, Copeland admits that as to the

February accident, she violated Rules 1.3 and 1.16 (d) of the Georgia Rules of

Professional Conduct, and as to the March accident, she violated Rules 1.15 (I),

1.15 (II), and 5.3 (b). See Bar Rule 4-102 (d). The maximum sanction for a

violation of Rule 1.16 is a public reprimand, and the maximum sanction for a

violation of Rules 1.3, 1.15 (I), 1.15 (II), and 5.3 is disbarment. Copeland

requests that the Court impose a suspension of six months on her ability to

practice law, with conditions for reinstatement.
      In her petition, Copeland, who has been a member of the State Bar since

1996, admits that with regard to the February 2009 accident, she entered into a

contingency fee agreement with her client but informed him that she anticipated

difficulties in proving damages. Copeland sent a demand letter to the insurance

company for the other party to the accident, but the insurer declined to offer any

settlement amount. Copeland then declined to file a lawsuit on her client’s

behalf but neglected to communicate this decision to her client, who believed

that Copeland would continue to work on the matter. The client did not find out

about Copeland’s decision not to file suit until after the statute of limitation on

his claim had run.

      As to the March 2009 accident, Copeland again entered into a contingent

fee relationship with her client, who also executed a power of attorney giving

Copeland authority to endorse checks related to the matter and to deduct her fees

and expenses. Copeland delegated the responsibility for communicating with

the client and the insurance company involved in that case to her paralegal,

whom Copeland directed and supervised. The paralegal spoke with the client,

informing him that Copeland would submit a demand letter for $50,000, the

relevant policy limit. The paralegal believed that the client consented to having

                                        2
his claim settled for the policy limit, but the client maintains that he did not

authorize such a settlement. The insurer agreed to settle the claim for the policy

limit and sent a check for that amount, less payments already made to healthcare

providers, to Copeland. Copeland deposited the check into her trust account and

issued herself a check for the contingency fee of $17,550. Although Copeland

sought to have the client come in and sign the release to obtain the settlement

proceeds, because of an apparent miscommunication or lack of communication,

the client never signed the release.

      The client later retained other counsel, who learned that Copeland had

settled the case without the client’s knowledge and demanded that Copeland

surrender the settlement money and her fee. Copeland sent a check for the

settlement funds, less her fee, to the other attorney, who refused the check and

returned it to Copeland. By the time Copeland filed her petition for voluntary

discipline, she had renounced her claim to any fee and delivered the full

settlement amount to the client. Copeland acknowledges mismanagement of the

funds in her trust account, over which she gave her office staff responsibility,

but she denies any dishonest or selfish motive and states that she is willing to



                                        3
engage the State Bar’s Law Practice Management Program (“LPMP”) to make

recommendations for her firm.

      Copeland acknowledges her Rules violations unconditionally and also

acknowledges that she received a formal letter of admonition in 2011 in an

unrelated disciplinary matter.      In mitigation, Copeland cites her active

membership in the State Bar and numerous professional organizations, her good

reputation in the legal community, her active participation in her local

community, and her active involvement in her church. Copeland submitted with

her petition numerous affidavits from other attorneys attesting to her good

reputation and character. Copeland notes that during the time she represented

the client at issue, she was going through a divorce and is now a single mother

of three children. She expresses remorse and embarrassment for her conduct,

reiterates that she did not have a dishonest or selfish motive, notes that she made

a good-faith effort to rectify the consequences of her actions, states that she has

been cooperative toward the disciplinary process, and maintains that she

continues to have a good reputation in the legal community. In its response, the

State Bar agreed that a suspension would be appropriate.



                                        4
      Having reviewed the record, we conclude that acceptance of Copeland’s

petition for voluntary discipline is appropriate. Accordingly, we accept the

petition and direct that Kimberly L. Copeland be suspended from the practice

of law in the State of Georgia for six months. At the conclusion of the

suspension period, if Copeland wishes to seek reinstatement, she must offer

proof to the State Bar’s Office of General Counsel that she has complied with

the conditions for reinstatement imposed in connection with this suspension,

namely, that she has completed a consultation with the LPMP regarding trust

account procedures and complied with its recommendations. If the State Bar

agrees that the conditions have been met, it will submit a notice of compliance

to this Court, and this Court will issue an order granting or denying

reinstatement.

      Copeland is reminded of her duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted. Six-month suspension with
conditions for reinstatement. All the Justices concur.


                           Decided May 11, 2015.
      Suspension.

      Giacoma Schleicher Roberts & Daughdrill, Gene Chapman, for Copeland.


                                      5
      Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett,
Assistant General Counsel State Bar, for State Bar of Georgia.




                                   6